Exhibit 10.8

 

WORK ORDER NO. 9

 

THIS WORK ORDER NO. 9 is by and between RADIUS HEALTH, INC. (“RADIUS”) and LONZA
Sales Ltd, a Swiss company having an address at Muenchensteinerstrasse 38,
CH-4002 Basel, Switzerland (together with its Affiliates, “Manufacturer”), and
upon execution will be incorporated into the Development and Manufacturing
Services Agreement between RADIUS and Manufacturer dated October 16, 2007 (the
“Agreement”). Capitalized terms in this Work Order will have the same meanings
as set forth in the Agreement.

 

RADIUS hereby engages Manufacturer to provide Services, as follows:

 

1.                                      API/Drug Substance and Product.

 

BA058

 

Peptide Sequence: 
H-Ala-Val-Ser-Glu-His-Gln-Leu-Leu-His-Asp-Lys-Gly-Lys-Ser-Ile-Gln-Asp-Leu-Arg-Arg-Arg-Glu-Leu-Leu-Glu-Lys-Leu-Leu-Aib-Lys-Leu-His-Thr-Ala-NH2

 

2.                                      Services.  Manufacturer will render to
RADIUS the following Services:

 

Analytical Services:

 

·                  Bridging study stability: Price: 15,795€

·                  Mixing study: Price 3,625€

·                  LC/MS sequencing validation: Price 7,100€

·                  Dispensing of 2.5g of lot 7AL1 in aliquots of 50 mg (10
vials) and 100mg (15 vials): Price 2,185€

 

Manufacture of beta-asp-10 degradant

 

Following forced degradation of Lot 3AL1 via heating, Manufacturer will purify
via HPLC to obtain approximately 1.5g of the beta-asp-10 degradant.

 

·                  Utilization of 21.9g net peptide weight of 3AL1 (Lonza owned
material): Price 1750€/g

 

Total: 38,325€

 

·                  Purification and analysis: 23,275€

 

Radius shall place purchase orders with Manufacturer in accordance with Work
Order 9, and the work will be initiated upon Manufacturer’s acceptance of the
PO.

 

The deliverables will include regular updates (status reports, conference
calls), as requested by RADIUS.

 

3.                                      Facilities.  The Services described
above will be rendered at the Facility unless another facility of Manufacturer
is indicated below:

 

N/A

 

4.                                      RADIUS Materials.  RADIUS will provide
to Manufacturer the following materials to be used by Manufacturer to perform
the Services:

 

None

 

--------------------------------------------------------------------------------


 

5.                                      RADIUS Equipment.

 

None

 

6.                                      Manufacturer Representative.

 

Debra Sponholtz, Director, Sales and Business Development, Lonza

 

7.                                      RADIUS Representative.

 

David Hanley, Executive Director, Technical Operations

 

8.                          Compensation.  With the exception of the price for
the starting material 3AL1 which will be invoiced in total (€38,325) upon
signature of this Work Order, Radius will be invoiced 50% of the Services upon
signature of this WO (€25,990) and 50% upon completion of each respective
activity set forth above. The total compensation due Manufacturer for Services
under this Work Order is not expected to exceed €90,305.

 

9.                          General: RADIUS and Manufacturer must agree in
advance of either party making any change in the compensation due hereunder.
Manufacturer will invoice RADIUS to the attention of David Hanley, for Services
rendered under this Work Order.  Manufacturer will invoice RADIUS for all
amounts due under this Work Order.  All undisputed payments will be made by
RADIUS within thirty (30) days of receipt of invoice.

 

All other terms and conditions of the Agreement will apply to this Work Order.

 

WORK ORDER AGREED TO AND ACCEPTED BY:

 

 

 

 

 

RADIUS HEALTH, INC.

 

LONZA SALES LTD

 

 

 

By

/s/ G. Williams

 

By

ppa /s/ M. Maskus

 

 

 

 

 

 

 

 

 

 

Print Name

G. Williams

 

Print Name

M. Maskus

Title

Chief Development Officer

 

Title

Assoc. Director Comm Develop

Date

29 April 2015

 

Date

07-May-2015

 

 

 

 

 

 

 

 

 

 

 

 

 

By

ppa /s/ N. Zieger

 

 

 

 

 

 

 

 

Approved by BGL,

 

Print Name

Nadia Zieger

Lonza Legal Dept.

 

Title

Senior Legal Counsel

 

 

Date

6 May 2015

 

--------------------------------------------------------------------------------